UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 98-50604
                         Summary Calendar
                      _____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                   REGINALD CHRISTOPHER HARRIS,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (W-98-CR-7-1)
_________________________________________________________________

                           May 28, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Reginald Christopher Harris appeals his guilty-plea conviction

for making a threat against the President of the United States, in

violation of 18 U.S.C. § 871.       (While incarcerated on state

charges, Harris mailed a letter to the White House, threatening to

take the life of the President.)

     First, Harris contends that the district court failed to

inquire, as FED. R. CRIM. P. 11(d) requires, whether Harris’ guilty




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
plea resulted from prior discussions with the Government.            We

review the Rule 11 plea colloquy for harmless error.     FED. R. CRIM.

P. 11(h); United States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993)

(en banc).   Harris does not contend that any promises, threats, or

agreements were made to him prior to his guilty plea; and the plea

hearing record evidences no outside influences or indications that

the plea was not voluntary.   In short, the failure to address the

effect of prior discussions on Harris’ plea did not affect his

substantial rights. See United States v. Henry, 113 F.3d 37, 40-42

(5th Cir. 1997).

     Second, Harris presents three bases for his claim that the

district court erred by applying the U.S.S.G. § 3A1.2 three-level

“official victim” upward adjustment:     because offense guideline

2A6.1 incorporates the factor; because the President was not

harmed; and because Harris was not motivated by the President’s

status as President. Of course, we review legal questions, such as

the applicability of a sentencing guideline, de novo; findings of

fact, only for clear error.   E.g., United States v. Stevenson, 126
F.3d 662, 664 (5th Cir. 1997).   None of the three bases have merit.

First, Guideline 2A6.1 does not incorporate the “official victim”

factor.   U.S.S.G. § 3A1.2, application note 3.    Second, Guideline

3A1.2 applies even where a victim is unharmed.       United States v.

Polk, 118 F.3d 286, 297-98 (5th Cir. 1997).       And third, because

Harris did not present to the district court his lack of motivation

by the President’s official status, we review this point only for

plain error, FED. R. CRIM. P. 52(b); we find none.

                                                          AFFIRMED